 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   ALEX G. TSE
     United States Attorney
 3   MICHELLE R. BENNETT
     Assistant Branch Director
 4   JUSTIN M. SANDBERG, IL. BAR NO. 6278377
     Senior Trial Counsel
 5   MICHAEL GERARDI
     CHRISTOPHER R. HEALY
 6   REBECCA M. KOPPLIN
     DANIEL RIESS
 7   Trial Attorneys
     United States Department of Justice
 8   Civil Division, Federal Programs Branch
     1100 L Street NW
 9   Washington, D.C. 20001
     Telephone: (202) 514-5838
10   Facsimile: (202) 616-8202
     Email: Justin.Sandberg@usdoj.gov
11   Counsel for Federal Defendants
12

13                           IN THE UNITED STATES DISTRICT COURT
14                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

15                                          OAKLAND DIVISION

16   ______________________________________
                                                      )
17   STATE OF CALIFORNIA, et al.,                     )   Case No.: 4:17-cv-5783-HSG
                                                      )
18                  Plaintiffs,                       )
                                                      )       ORDER GRANTING
19                 v.                                 )       FEDERAL DEFENDANTS’
                                                      )       UNOPPOSED MOTION TO APPEAR
20   ALEX M. AZAR, II, Secretary of                   )       TELEPHONICALLY AT CASE
     Health and Human Services, et al.,               )       MANAGEMENT CONFERENCE
21                                                    )
                    Defendants,                       )
22                                                    )
            and,                                      )
23                                                    )
     THE LITTLE SISTERS OF THE POOR,                  )
24   JEANNE JUGAN RESIDENCE, et al.,                  )
                                                      )
25                  Defendant-Intervenors             )
                                                      )
26                                                    )
                                                      )
27                                                    )

28
                                                          1
                                  ORDER GRANTING MOTION TO APPEAR TELEPHONICALLY
                                               Case No.: 4:17-cv-5783
 1          Upon consideration of Federal Defendants’ Unopposed Motion to Appear Telephonically at
 2   Case Management Conference, the Court hereby GRANTS Federal Defendants’ Motion for good
 3
     cause shown. Counsel shall contact CourtCall at (866) 582-6878 to make arrangements for the
 4
     telephonic appearance.
 5
            IT IS SO ORDERED.
 6

 7   Dated: January 18, 2019
                                                HON. HAYWOOD S. GILLIAM, JR.
 8                                              United States District Judge

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
                               ORDER GRANTING MOTION TO APPEAR TELEPHONICALLY
                                            Case No.: 4:17-cv-5783
